Name: Commission Implementing Regulation (EU) NoÃ 321/2011 of 1Ã April 2011 amending Regulation (EU) NoÃ 10/2011 as regards the restriction of use of Bisphenol A in plastic infant feeding bottles Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: demography and population;  chemistry;  health;  foodstuff;  marketing
 Date Published: nan

 2.4.2011 EN Official Journal of the European Union L 87/1 COMMISSION IMPLEMENTING REGULATION (EU) No 321/2011 of 1 April 2011 amending Regulation (EU) No 10/2011 as regards the restriction of use of Bisphenol A in plastic infant feeding bottles (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1935/2004 of the European Parliament and of the Council of 27 October 2004 on materials and articles intended to come into contact with food and repealing Directives 80/590/EEC and 89/109/EEC (1), and in particular Article 18(3) thereof, After consulting the European Food Safety Authority, Whereas: (1) Commission Directive 2011/8/EU (2) amended Directive 2002/72/EC (3) relating to plastic materials and articles intended to come into contact with foodstuffs restricting the use of Bisphenol A (2,2-bis(4-hydroxyphenyl)propane) in polycarbonate infant feeding bottles. (2) From 1 May 2011 Directive 2002/72/EC will be replaced by Commission Regulation (EU) No 10/2011 of 14 January 2011 on plastic materials and articles intended to come into contact with food (4). (3) Regulation (EU) No 10/2011 does not contain the restrictions concerning Bisphenol A that were introduced in Directive 2002/72/EC by Directive 2011/8/EU. (4) Regulation (EU) No 10/2011 should therefore be amended to reflect the restrictions of use of Bisphenol A. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Table 1 of Annex I to Regulation (EU) No 10/2011, the entry concerning substance number 151, named 2,2-bis(4-hydroxyphenyl)propane, in column 10 (Restrictions and specifications), the following text is inserted: Not to be used for the manufacture of polycarbonate infant (5) feeding bottles (6). Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 May 2011 to prohibit the manufacture of plastic materials and articles intended to come into contact with food and which do not comply with this Regulation. It shall apply as from 1 June 2011 to prohibit the placing on the market and importation into the Union of plastic materials and articles which do not comply with this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 338, 13.11.2004, p. 4. (2) OJ L 26, 29.1.2011, p. 11. (3) OJ L 220, 15.8.2002, p. 18. (4) OJ L 12, 15.1.2011, p. 1. (5) Infant as defined in Article 2 of Directive 2006/141/EC. (6) This restriction is applicable from 1 May 2011 as regards the manufacture and from 1 June 2011 as regards the placing on the market and importation into the Union..